Judgment as to defendant John A. Randall modified on the law and the facts and as modified affirmed, without costs of this appeal to either party," judgment as to defendant Georgiana W. Hathaway reversed on the law and complaint dismissed, without costs. Certain finding of fact and conclusions of law disapproved and reversed and new conclusions of law made. Memorandum: In December, 1935, defendant Randall purchased plaintiff’s interest in the Crittenden road property for $1,200 and the agreement to procure her release on a $4,800 bond and mortgage outstanding against this property. Defendant Randall performed his part of the 1935 agreement. Under a separation agreement signed by the Randalls, plaintiff agreed to convey her interest in the De Lores street property to the defendant Randall. She conveyed as agreed. Under these circumstances, defendant Randall was at liberty to do as he pleased with these properties as they were no longer affected by the provisions of the separation agreement. Plaintiff, for an adequate consideration, had transferred and released all her interests and rights in these properties prior to the commencement of this action and the separation agreement was modified accordingly by mutual consent of the parties. Plaintiff, therefore, was not in a position to attack the transfer of these properties to the defendant Hathaway. All concur. (The judgment is for plaintiff in an action to set aside conveyance of realty.) Present — Crosby, Lewis, Taylor and Dowling, JJ.